Citation Nr: 0101807	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hemorrhoids prior to March 15, 2000.  

2.  Entitlement to a disability rating greater than 20 
percent for hemorrhoids as of March 15, 2000.  

3.  Entitlement to a disability rating greater than 10 
percent for bronchitis/chronic obstructive pulmonary disease 
(COPD) prior to March 15, 2000.  

4.  Entitlement to a disability rating greater than 30 
percent for bronchitis/COPD as of March 15, 2000.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1960 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The case returns to the Board following a remand to the RO in 
January 1998.  

The Board notes that the veteran's appeal previously included 
the issue of entitlement to service connection for post-
traumatic stress disorder.  The RO resolved that issue in the 
veteran's favor in a July 2000 rating decision.  Accordingly, 
the issue is not currently before the Board.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Prior to March 15, 2000, the record reveals only findings 
of slight internal hemorrhoids and reported exacerbations 
ranging up to ten times a year.  There is no objective 
evidence of large, thrombotic, or irreducible hemorrhoids 
with frequent recurrences.

3.  As of March 15, 2000, the veteran's hemorrhoids are 
evaluated at the maximum schedular disability level.  The 
evidence does not reflect frequent hospitalizations or 
interference with employment due to hemorrhoids at any time 
during the course of the veteran's claim.    

4.  Evidence from the date of the veteran's claim shows 
persistent cough that is productive in the mornings and dry 
throughout the remainder of the day, shortness of breath with 
minor exertion (i.e., walking two or three blocks, climbing 
one flight of stairs), and clinical evidence of mild to 
moderate airway obstruction.  

5.  The evidence before or as of March 15, 2000 fails to 
demonstrate severe productive cough, dyspnea on slight 
exertion, cyanosis, clinical evidence of severe ventilatory 
impairment, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or the need for oxygen therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hemorrhoids prior to March 15, 2000 have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.114, Diagnostic Code 
7336 (2000).    

2.  The criteria for a disability rating greater than 20 
percent for hemorrhoids as of March 15, 2000 have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7336 (2000). 

3.  The criteria for a 30 percent disability rating for 
bronchitis/COPD prior to March 15, 2000 have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.96, 4.97, Diagnostic 
Code 6600 (2000); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 
6600 (1996).   

4.  The criteria for a disability rating greater than 30 
percent for bronchitis/COPD as of March 15, 2000 have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.96, 
4.97, Diagnostic Code 6600 (2000); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6600 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied that the RO has substantially 
complied with the instructions from the November 1998 remand.  


Factual Background

In March 1992, the veteran submitted claims for service 
connection for disorders including hemorrhoids and 
bronchitis.  With his claim, the veteran submitted medical 
evidence from numerous private providers.  

Records from David S. Richmond, M.D., Alvarado Community 
Hospital, Grossmont Hospital, Green Hospital of Scripps 
Clinic reflected a history of, or treatment for, bronchitis 
and COPD in the late 1970s and throughout the 1980s.  The 
records also relate the veteran's long history of heavy 
smoking.  In an April 1992 statement, Calvin G. Maloney, 
M.D., related that he had treated the veteran from 1964 to 
1974 for disorders including persistent recurring respiratory 
infections and recurring bronchitis.  The March 1992 
statement from Myron D. Fessler, M.D., indicated that he 
first treated the veteran in February 1989.  Treated 
disorders included recurrent bronchitis and a hemorrhoidal 
problem.  Attached records dated through September 1990 
reflected such treatment.  

The April 1992 statement from R.J. Splinter, M.D., indicated 
that he saw the veteran on several occasions for complaints 
including chronic bronchitis and chronic difficulty 
breathing.  The dates of the treatment were not specified.        

In a May 1992 statement, David A. Coburn, M.D., explained 
that the veteran had experienced ongoing chronic bronchitis 
for 28 years.  His present symptoms consisted of shortness of 
breath with two flights of stairs taken easily and two to 
three blocks walking, and coughing three to four ounces of 
gray sputum daily, mostly in the morning, though it had 
decreased since he stopped smoking.  There was no past 
history of asthma.  He used a Ventolin inhaler.  Serial chest 
X-rays had shown a granuloma, apparently unchanged since 
1972.  Serial pulmonary function tests (PFTs) were 
essentially unchanged from 1980 through 1992.  The most 
recent PFTs were slightly improved, showing mild to moderate 
airway obstruction, particularly in the small airways, 
probably because he stopped smoking.  The veteran still 
needed to use his Ventolin inhaler on a somewhat regular 
basis.  

The RO secured VA outpatient medical records dated from 
February 1992 to May 1992.  Notes from an April 1992 visit 
for an unrelated disorder indicated that the veteran's chest 
was clear.  The assessment included abnormal PFTs in the past 
with a history of chronic bronchitis.    

The veteran underwent VA examinations in May 1992.  
Generally, during the gastrointestinal portion of the May 
1992 VA examination, the veteran smoked up to three packs of 
cigarettes a day for 27 years.  On examination, the chest was 
clear to auscultation and percussion.  There were no rales, 
rhonchi, or wheezes.  Breath sounds were slightly distant.  

Concerning his respiratory examination, the veteran reported 
that he had acute bronchitis about twice a year since 1962.  
He was fine between episodes.  The veteran coughed up sputum 
in the morning and early afternoon.  He had dyspnea on 
exertion, i.e., walking two or three blocks.  He had never 
been hospitalized for respiratory problems and did not take 
respiratory medications.  Examination revealed no cor 
pulmonale, asthma, clubbing, cyanosis, or evidence of 
infectious disease.  The diagnosis was mild COPD secondary to 
a long history of smoking, with minimal symptoms.  Chest X-
rays reflected findings compatible with airway disease, 
though there was no evidence of COPD.  PFTs performed in 
April 1992 revealed low normal volumes and flow rates, and a 
normal diffusion capacity of the lung for carbon monoxide 
(DLCO). 

During the genitourinary portion of the May 1992 VA 
examination, the veteran reported having hemorrhoids about 
once a year since 1962.  He had bleeding about once every 
other year and some soiling.  He had not had surgical 
treatment.  The symptoms were relieved with Preparation-H.  
Examination revealed slight internal hemorrhoids.  There was 
no evidence of incontinence, diarrhea, tenesmus, dehydration, 
malnutrition, anemia, or fecal leakage.  The diagnosis was 
slight internal hemorrhoids. 

In a November 1992 rating decision, in which a number of 
alleged disorders are addressed, the RO established service 
connection for hemorrhoids and assigned a noncompensable (0 
percent) rating.  The RO also denied service connection for 
chronic bronchitis/COPD.  The veteran timely appealed that 
decision.    

Thereafter, the veteran submitted additional private medical 
evidence.  Records from La Mesa Internal Medicine Group and 
ReadiCare Center reflected diagnoses of bronchitis in 1979 
and 1984, respectively.  

Records from Grossmont Hospital consisted of the report of 
PFTs performed in April 1992, ordered by Dr. Splinter.  The 
report included a diagnosis of chronic bronchitis.  The 
veteran reported having dyspnea with exercise for 15 years 
and productive cough for 32 years.  He had smoked for 27 
years but recently quit.  Testing revealed results outside 
the normal range in forced vital capacity (FVC) and forced 
expiratory volume in one second (FEV-1).  The report did not 
include a doctor's interpretation of the results.  

Records from Pulmonary Physiology Services consisted of the 
report of PFTs performed in April 1992, ordered by Dr. 
Coburn.  The results were interpreted as showing mild to 
moderate small airway obstruction, normal lung volumes, and 
normal diffusing capacity.  

A VA outpatient record dated in January 1993 noted that the 
veteran complained of having bronchitis during sinusitis 
attacks.  

In March 1993, the veteran submitted a lengthy document in 
which he discussed the bases for his appeal for several 
issues previously adjudicated.  The document included typed 
portions of medical dictionaries and a medical text that 
provided general information about disorders including 
bronchitis.  The veteran did not discuss his current symptoms 
of bronchitis or COPD.  With respect to hemorrhoids, he 
indicated that attacks were extremely painful.  

The veteran testified at a personal hearing in August 1993.  
He asserted that his sinusitis attacks developed into 
bronchitis, although he sometimes had bronchitis without 
sinusitis.  The bronchitis resolved with antibiotics.  The 
veteran had also used an inhaler for about one year.  With 
respect to hemorrhoids, the veteran related that 
exacerbations left him unable to work.  He always used Tucks 
to prevent inflammation or irritation.  He had no fewer than 
four or five exacerbations a year.  The veteran described the 
disability as involving constant pain, protruding 
hemorrhoids, and soiling with feces and occasionally blood.  
There was always blood on the toilet paper.  The veteran used 
Metamucil on a regular basis for a gastrointestinal disorder.  
He had never used suppositories.  He also soaked in a spa.  
His doctor had not suggested operating on the hemorrhoids.       

In an August 1993 decision, the RO granted service connection 
for bronchitis/COPD and assigned a 10 percent disability 
rating.  The veteran expressed his disagreement with the 
evaluation.  

In April 1996, the RO secured the veteran's VA outpatient 
treatment records dated from November 1991 to March 1996.  
The records primarily concerned treatment for unrelated 
disorders.  Notes dated in April 1993 indicated that the 
veteran had a history of COPD.  He denied any symptoms, 
though he described slight wheezing at times.  By phone 
contact in November 1993, the veteran reported an 
exacerbation of bronchitis.  He explained that he had 
bronchitis approximately twice a year.  Symptoms included a 
dry cough with some sputum.  He denied any shortness of 
breath.  He used an albuterol inhaler.  When he presented to 
the clinic the next day, the veteran described a productive 
cough with white to greenish-yellow sputum.  Examination 
revealed scattered rales in the right lower lobe and 
questionable rales in the right upper lobe.  The assessment 
was bronchitis, rule out right lower lobe infiltrate.  It was 
noted that chest X-rays were clear.  

VA outpatient records dated in June 1994 showed that the 
veteran reported a two-day history of bronchitis with 
productive cough with yellow-green sputum.  He had chronic 
bronchitis with two or three attacks per year, which were 
treated with outpatient antibiotics.  On examination, the 
chest was clear to auscultation, without rales or wheezes.  
The assessment was exacerbation of chronic bronchitis.  
According to notes dated in October 1995, examination of the 
chest revealed very slight, dry crackles on both lung bases.  
Rectal examination revealed hemorrhoids.  The physician 
prescribed a cortisone cream for the hemorrhoids.  

The veteran testified at a Travel Board hearing in May 1997.  
He last saw a doctor about his hemorrhoids at a VA facility 
about four months before.  He had experienced an extremely 
painful exacerbation and went to the emergency room.  The 
veteran described having burning, itching, pain, a little 
difficulty sitting, and some blood in stools.  The doctor 
gave him a steroidal foam to inject into the anus twice a 
day.  The veteran continued to use the medication about four 
times a week.  He stated that he experienced periodic 
hemorrhoidal pain and burning, though less severe than during 
an exacerbation.  He relieved the burning sensation with 
Tucks.  Exacerbations occurred once every one or two months, 
or about ten times a year, and lasted up to two weeks.  The 
veteran experienced a small amount of bleeding only after a 
bowel movement.  He did not recall if he stained his 
clothing.  

With respect to the bronchitis/COPD, the veteran testified 
that he was treated for a severe case about one month before.  
He normally had three or four exacerbations of bronchitis a 
year.  He occasionally had shortness of breath, for which he 
used an Ampitrol inhaler about every other day.  Recent PFTs 
were interpreted as showing asthma.  The veteran described 
having shortness of breath after climbing one flight of 
stairs and morning coughing.  He felt that the episodes of 
bronchitis affected his ability to successfully perform as an 
insurance salesperson.  

Pursuant to the Board's remand, the RO attempted to secure 
records identified by the veteran related to private medical 
treatment for bronchitis/COPD and hemorrhoids.  The RO 
received negative responses from Villa View Community 
Hospital, Kaiser Permanente, and Martin Nosan, M.D.  

VA outpatient medical records dated through May 1998 
pertained to treatment for unrelated disorders only.  

The RO received records from Larry J. Marshall, M.D., dated 
from December 1996 to December 1997.  The records reflected 
complaints of bronchitis and essentially continuous treatment 
for an upper respiratory infection from December 1996 to 
April 1997.  However, all notes indicated that the lungs were 
clear.  The veteran returned again in December 1997 with 
complaints of cough and congestion.  The lungs were clear on 
examination.          

The veteran underwent a VA examination in March 2000.  With 
respect to the hemorrhoids, he reported that he had pain with 
loose or hard bowel movements.  Occasionally, the pain was 
severe and there was fairly thick bleeding on the tissue and 
in the bowl.  He received an occasional injection in the anal 
area for pain relief.  Examination revealed internal 
hemorrhoids with healing fissures that were very tender on 
examination.  The diagnosis was hemorrhoids in remission and 
active fissure in ano.  The examiner commented that at this 
time the fissure seemed to be more of a problem to the 
veteran than the hemorrhoids.  Loose or hard bowel movements 
caused a tear in the fissure in ano with bleeding.  Normal 
bowel movements caused no particular problems or bleeding.  

During the respiratory portion of the March 2000 VA 
examination, the veteran reported that he quit smoking in 
1990 after 30 years of tobacco use.  Recently, he had a 
little shortness of breath.  He coughed up thick phlegm, 
usually in the morning.  The phlegm was usually white, not 
purulent or greenish.  The examiner explained that the 
medications the veteran took helped to loosen the phlegm.  
The veteran could walk one-half mile without giving out, 
although the examiner noted that the veteran was obese.  On 
examination, the diaphragms moved poorly.  Breath sounds were 
coarse.  There was an occasional rale, particularly in the 
bases.  He coughed on deep breathing.  Chest X-rays showed 
volume loss in the lower lobes with slight compression of 
lung markings, mild peribronchial thickening, and possible 
mild pleural thickening.  

The VA examination included PFTs.  Pre-bronchodilator results 
included FEV-1 of 58 percent of predicted.  The ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) was 80 percent.  Post-bronchodilator, 
FEV-1 was 59 percent of predicted and FEV-1/FVC was 89 
percent.  The interpretation of the study indicated that FVC 
was low, which could be seen in either restrictive or 
obstructive lung disease.  The shape of the flow volume curve 
did not indicate significant airway obstruction.  There was 
no bronchodilator response.  The examiner noted that the low 
expiratory reserve volume could be seen in obese patients.  

The diagnosis was COPD and bronchitis.  The examiner 
commented that the veteran did not have cyanosis.  There was 
heavy white phlegm, usually in the morning.  The veteran had 
some shortness of breath with exertion (i.e., stairs), but 
could walk on a flat surface up to one-half mile.  He also 
had persistent cough throughout the day without 
expectoration.  The veteran did not have asthma.   

In a July 2000 rating action, the RO increased the disability 
evaluation for hemorrhoids to 20 percent and for 
bronchitis/COPD to 30 percent, both effective from March 15, 
2000, the date of the VA examination.  The veteran expressed 
disagreement with the evaluations and his desire to continue 
his appeal.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Hemorrhoids

The veteran's hemorrhoids are evaluated under Diagnostic Code 
(Code) 7336.  38 C.F.R. § 4.114.  A noncompensable evaluation 
is assigned when hemorrhoids are mild or moderate.  When 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences, a 10 percent evaluation is in order.  A maximum 
schedular rating of 20 percent is warranted when there are 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

Prior to March 15, 2000, the hemorrhoids are evaluated as 
noncompensable.  Reviewing the pertinent portions of the 
record, the Board finds no evidence of compensable disability 
before the March 2000 VA examination.  The record reveals 
only findings of slight internal hemorrhoids or hemorrhoids 
without additional description.  The veteran reports 
exacerbations ranging up to ten times a year.  There is no 
objective evidence of large, thrombotic, or irreducible 
hemorrhoids with frequent recurrences.  Therefore, the Board 
finds that, prior to March 15, 2000, the overall disability 
picture does not more nearly approximate the criteria for a 
compensable rating under Code 7336.  38 C.F.R. § 4.7.  

From March 15, 2000, the hemorrhoids are evaluated as 20 
percent disabling, the maximum schedular evaluation allowed 
under Code 7336.  Therefore, the only basis for an increase 
would be an extra-schedular evaluation.  However, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 6-96.  The veteran has testified that 
he was unable to work during exacerbations of hemorrhoids.  
However, given the sparse evidence of treatment since the 
inception of the veteran's claim, and the generally mild 
characterization of the disability in medical evidence, the 
Board finds no independent support for his contention.   

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
hemorrhoids prior to March 15, 2000 and against a disability 
rating greater than 20 percent for hemorrhoids as of March 
15, 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.114, Code 7336. 

Bronchitis/COPD

The RO has evaluated the veteran's bronchitis/COPD under Code 
6600, chronic bronchitis.  38 C.F.R. § 4.97.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  Thereafter, 
the version more favorable to the veteran must be applied.  

The Board notes that, in its July 2000 supplemental statement 
of the case, the RO applied both versions of the regulations 
in determining that an increase to no more than 30 percent 
was warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.  

Under the previous version of the regulations, a 10 percent 
rating is warranted when disability from chronic bronchitis 
is moderate, with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 30 
percent evaluation is in order when the disability is 
moderately severe, with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  When disability from 
chronic bronchitis is severe, with severe productive cough 
and dyspnea on slight exertion, and pulmonary function tests 
are indicative of severe ventilatory impairment, a 60 percent 
rating is proper.  Finally, a 100 percent rating is assigned 
when disability is pronounced, with copious productive cough 
and dyspnea at rest; pulmonary function testing showing a 
severe degree of chronic airway obstruction; or with symptoms 
of associated severe emphysema or cyanosis and findings of 
rightsided heart involvement.  38 C.F.R. § 4.97, Code 6600 
(in effect prior to October 7, 1996).  

Under the amended criteria, a 10 percent rating is assigned 
when testing reveals FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted.  A 30 percent rating is appropriate when 
studies demonstrate FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  A 60 percent evaluation is warranted when 
testing shows FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Finally, a 100 
percent disability rating is proper when the evidence reveals 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
of less than 40 percent, or; (DLCO (SB)) of less than 40-
percent predicted, or; a maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; that the veteran requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600 
(2000).  
    
The Board observes that the amended rating schedule for 
respiratory disabilities includes a separate diagnostic code 
for COPD.  38 C.F.R. § 4.97, Code 6604 (2000).  However, VA 
regulations in effect both before and after October 7, 1996 
provide for the evaluation of specified coexisting 
respiratory disabilities under the appropriate diagnostic 
code for the predominant disability.  38 C.F.R. § 4.96(a) 
(2000); 38 C.F.R. § 4.96(a) (1996).  The rating will be 
elevation to the next higher evaluation when the severity of 
the overall disability warrants. Id.  Considering the 
evidence of record, the Board agrees with the RO's evaluation 
of the veteran's disability under Code 6600.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Initially, the Board finds that the amended version of the 
rating criteria for Code 6600 is not more favorable to the 
veteran considering the evidence in this particular case.  
Moreover, resolving doubt in the veteran's favor, the Board 
finds applying the evidence to the previous version of the 
rating criteria supports a 30 percent disability rating prior 
to March 15, 2000.  Evidence from the date of the veteran's 
claim shows persistent cough that is productive in the 
mornings and dry throughout the remainder of the day, 
shortness of breath with minor exertion (i.e., walking two or 
three blocks, climbing one flight of stairs), and mild to 
moderate airway obstruction shown on PFTs.  The Board finds 
that this evidence is sufficient to satisfy the criteria for 
a 30 percent evaluation under the previous version of Code 
6600.  38 C.F.R. §§ 4.7, 4.96.    

However, the Board also finds that the overall disability 
picture does not more nearly approximate the criteria for a 
rating greater than 30 percent under either version of the 
rating criteria before or after March 15, 2000. Id.  With 
respect to the previous regulations, the Board finds no 
evidence of severe productive cough, dyspnea on slight 
exertion, cyanosis, or severe ventilatory impairment on PFTs.  
Regarding the amended criteria, the Board observes that the 
FEV-1 result from the March 2000 PFTs falls squarely within 
the amended criteria for a 30 percent evaluation, although 
the FEV-1/FVC warrants a lower evaluation.  That is, the 
study fails to demonstrate pulmonary impairment that does not 
approach the severity required for the next available 
evaluation.  Moreover, there is no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or the need for oxygen 
therapy.  

Finally, the Board finds no reason for referral the matter 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Again, there is no persuasive evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, associated 
with the disability from bronchitis/COPD.  Sanchez-Benitez, 
13 Vet. App. at 287; VAOPGCPREC 6-96.  The veteran alleges 
that the symptoms attendant to exacerbations of bronchitis 
(i.e., coughing) make it difficult to sell insurance.  
However, the record reveals no objective evidence that the 
bronchitis/COPD physically interferes with the veteran's 
ability to work such that the regular rating criteria are 
rendered ineffective.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity).  In sum, there is nothing in the record 
that presents such an unusual disability picture that 
suggests that an extraschedular rating is in order.  

In summary, the Board finds that the evidence supports a 30 
percent disability rating for bronchitis/COPD, and no more, 
from the date of his claim to the present.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.21, 4.96, 4.97, Code 6600 (2000); 38 C.F.R. 
§§ 4.96, 4.97, Code 6600 (1996).

	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability rating for hemorrhoids prior to 
March 15, 2000 is denied.    

A disability rating greater than 20 percent for hemorrhoids 
as of March 15, 2000 is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for 
bronchitis/COPD prior to March 15, 2000 is granted.  

A disability rating greater than 30 percent for 
bronchitis/COPD as of March 15, 2000 is denied.     



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 


